 


111 HR 223 IH: Gulf of the Farallones and Cordell Bank National Marine Sanctuaries Boundary Modification and Protection Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 223 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Ms. Woolsey (for herself and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To expand the boundaries of the Gulf of the Farallones National Marine Sanctuary and the Cordell Bank National Marine Sanctuary, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gulf of the Farallones and Cordell Bank National Marine Sanctuaries Boundary Modification and Protection Act.
2.FindingsCongress finds the following:
(1)The Gulf of the Farallones extends approximately 100 miles along the coast of Marin and Sonoma Counties of northern California. It includes approximately one-half of California's nesting seabirds, rich benthic marine life on hard-rock substrate, prolific fisheries, and substantial concentrations of resident and seasonally migratory marine mammals.
(2)Cordell Bank is adjacent to the Gulf of the Farallones and is a submerged island with spectacular, unique, and nationally significant marine environments.
(3)These marine environments have national and international significance, exceed the biological productivity of tropical rain forests, and support high levels of biological diversity.
(4)These biological communities are easily susceptible to damage from human activities, and must be properly conserved for themselves and to protect the economic viability of their contribution to national and regional economies.
(5)The Gulf of Farallones and the Cordell Bank include some of the United States richest fishing grounds and support important commercial and recreational fisheries. These fisheries are regulated by State and Federal fishery agencies and are supported and fostered through protection of the waters and habitats of Gulf of the Farallones National Marine Sanctuary and Cordell Bank National Marine Sanctuary.
(6)The report of the Commission on Ocean Policy established by section 3 of the Oceans Act of 2000 (Public Law 106–256; 33 U.S.C. 857–19) calls for comprehensive protection for the most productive ocean environments and recommends that they be managed as ecosystems.
(7)New scientific discoveries by the National Marine Sanctuary Program support comprehensive protection for these marine environments by broadening the geographic scope of the existing Gulf of the Farallones National Marine Sanctuary and the Cordell Bank National Marine Sanctuary.
(8)Cordell Bank is at the nexus of an ocean upwelling system, which produces the highest biomass concentrations on the west coast of the United States.
3.Policy and purpose
(a)PolicyIt is the policy of the United States to protect and preserve living and other resources of the Gulf of the Farallones and Cordell Bank marine environments.
(b)PurposeThe purposes of this Act are the following:
(1)To extend the boundaries of the Gulf of the Farallones National Marine Sanctuary and the Cordell Bank National Marine Sanctuary as described in section 5.
(2)To strengthen the protections that apply in the Sanctuaries.
(3)To provide for the education and interpretation for the public of the ecological value and national importance of the Sanctuaries.
(4)To manage human uses of the Sanctuaries under this Act and the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.).
(c)Effect on fishing activitiesNothing in this Act is intended to alter any existing authorities regarding the conduct and location of fishing activities in the Sanctuaries.
4.DefinitionsIn this Act:
(1)Cordell Bank NMSThe term Cordell Bank NMS means the Cordell Bank National Marine Sanctuary.
(2)Farallones NMSThe term Farallones NMS means the Gulf of the Farallones National Marine Sanctuary.
(3)SanctuariesThe term Sanctuaries means the Farallones NMS and the Cordell Bank NMS.
(4)SecretaryThe term Secretary means the Secretary of Commerce.
5.National marine sanctuary boundary adjustments
(a)Gulf of the Farallones
(1)Boundary adjustmentThe areas described in paragraph (2) are added to the Farallones NMS described in part 922.80 of title 15, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
(2)Areas included
(A)In generalThe areas referred to in paragraph (1) are the following:
(i)All submerged lands and waters, including living marine and other resources within and on those lands and waters, from the mean high water line to the boundary described in subparagraph (B).
(ii)The submerged lands and waters, including living marine and other resources within those waters, within the approximately two-square-nautical-mile portion of the Cordell Bank NMS (as in effect immediately before the enactment of this Act) that is located south of the area that is added to Cordell Bank NMS by subsection (b)(2), which are transferred to the Farallones NMS from the Cordell Bank NMS.
(B)Boundary describedThe boundary referred to in subparagraph (A)(i) commences from the mean high water line (referred to in this subparagraph as the MHWL) at 39.00000 degrees north in a westward direction approximately 29 nautical miles (referred to in this subparagraph as nm) to 39.00000 north, 124.33333 west. The boundary then extends in a southeasterly direction to 38.30000 degrees north, 124.00000 degrees west, approximately 44 nm westward of Bodega Head. The boundary then extends eastward to the most northeastern corner of the expanded Cordell Bank NMS at 38.30000 north, 123.20000 degrees west, approximately 6 nm miles westward of Bodega Head. The boundary then extends in a southeasterly direction to 38.26390 degrees north, 123.18138 degrees west at the northwestern most point of the current Gulf of the Farallones Boundary. The boundary then follows the current northern Gulf of the Farallones NMS boundary in a northeasterly direction to the MHWL near Bodega Head. The boundary then follows the MHWL in a northeasterly direction to the commencement point at the intersection of the MHWL and 39.00000 north. Coordinates listed in this subparagraph are based on the North American Datum 1983 and the geographic projection.
(b)Cordell Bank
(1)Boundary adjustmentThe area described in paragraph (2) is added to the existing Cordell Bank NMS described in part 922.80 of title 15, Code of Federal Regulations, as in effect on the date of the enactment of this Act.
(2)Area included
(A)In generalThe area referred to in paragraph (1) consists of all submerged lands and waters, including living marine and other resources within those waters, within the boundary described in subparagraph (B).
(B)BoundaryThe boundary referred to in subparagraph (A) commences at the most northeastern point of the Cordell Bank NMS boundary (as in effect immediately before the enactment of this Act) at 38.26390 degrees north, 123.18138 degrees west and extends northwestward to 38.30000 degrees north, 123.20000 degrees west, approximately 6 nautical miles (referred to in this subparagraph as nm) west of Bodega Head. The boundary then extends westward to 38.30000 degrees north, 124.00000 degrees west, approximately 44 nautical miles west of Bodega Head. The boundary then turns southeastward and continues approximately 34 nautical miles to 37.76687 degrees north, 123.75142 degrees west, and then approximately 15 nm eastward to 37.76687 north, 123.42694 west at an intersection with the current Cordell Bank NMS boundary. The boundary then follows the current Cordell Bank NMS, which is coterminous with the current Gulf of the Farallones boundary, in a northeasterly and the northwesterly direction to its commencement point at 38.26390 degrees north, 123.18138 degrees west. Coordinates listed in this subparagraph are based on NAD83 Datum and the geographic projection.
(c)Inclusion in the systemThe areas included in the Sanctuaries under subsections (a) and (b) shall be managed as part of the National Marine Sanctuary System, established by section 301(c) of the National Marine Sanctuaries Act (16 U.S.C. 1431(c)), in accordance with that Act.
(d)Updated NOAA chartsThe Secretary shall—
(1)produce updated National Oceanic and Atmospheric Administration nautical charts for the areas in which the Sanctuaries are located, as modified by subsections (a) and (b); and
(2)include on those nautical charts the boundaries of the Sanctuaries, as so modified.
(e)Boundary adjustmentsIn producing revised nautical charts required by subsection (d) and in describing the boundaries in regulations issued by the Secretary, the Secretary may make technical modifications to the boundaries described in this section for clarity and ease of identification, as appropriate.
6.Prohibition of oil and gas leasing and permittingNo lease or permit may be issued that authorizes exploration, development, production, or transporting by pipeline of minerals or hydrocarbons within the boundaries of the Sanctuaries, as modified by subsections (a) and (b) of section 5.
7.Management plans and regulations
(a)Draft plansNot later than 24 months after the date of the enactment of this Act, the Secretary shall complete a draft supplemental management plan for each of the Sanctuaries, as modified by subsections (a) and (b) of section 5, that—
(1)focuses on management of the areas of the Sanctuaries described in such subsections (a) and (b); and
(2)does not weaken the resource protections in effect on the date of the enactment of this Act for the Sanctuaries.
(b)Revised plans
(1)Requirement to reviseThe Secretary shall issue a revised management plan for each of the Sanctuaries at the conclusion of the first management review for the Sanctuaries initiated after the date of the enactment of this Act under section 304(e) of the National Marine Sanctuaries Act (16 U.S.C. 1434(e)) and issue such final regulations as may be necessary to implement such plans.
(2)Contents of plansRevisions to the management plan for each of the Sanctuaries under this section shall, in addition to matters required under section 304(a)(2) of the National Marine Sanctuaries Act (16 U.S.C. 1434(a)(2))—
(A)facilitate all appropriate public and private uses of the national marine sanctuary to which each respective plan applies consistent with the primary objective of sanctuary resource protection;
(B)establish temporal and geographical zoning if necessary to ensure protection of the resources of each of the Sanctuaries;
(C)identify priority needs for research—
(i)to improve management of the Sanctuaries; or
(ii)to diminish threats to the health of the ecosystems in the Sanctuaries;
(D)establish a long-term ecological monitoring program and database, including the development and implementation of a resource information system to disseminate information on the ecosystem, history, culture, and management of the Sanctuaries;
(E)identify alternative sources of funding needed to fully implement the provisions of each such plan to supplement appropriations made to carry out the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.);
(F)ensure coordination and cooperation between the superintendents of each of the Sanctuaries and other Federal, State, and local authorities with jurisdiction over areas within or adjacent to one of the Sanctuaries to manage issues affecting the Sanctuaries, including surface water runoff, stream and river drainages, and navigation;
(G)in the case of revisions to such plan for the Farallones NMS, promote cooperation with farmers and ranchers operating in the watersheds adjacent to the Farallones NMS and establish voluntary best management practices programs;
(H)promote cooperative and educational programs with fishing vessel operators and crews operating in the waters of the Sanctuaries, and, whenever possible, include individuals who engage in fishing and their vessels in cooperative research, assessment, and monitoring programs and educational programs to promote sustainable fisheries, conservation of resources, and navigational safety; and
(I)promote education and public awareness, among users of the Sanctuaries, about the need for marine resource conservation and safe navigation and marine transportation.
(c)Application of existing regulationsThe regulations for Farallones NMS in subpart H of part 922 of title 15, Code of Federal Regulations (or any corresponding similar regulation) or of the Cordell Bank NMS in subpart K of such part 922 (or any corresponding similar regulation), including any regulations issued as a result of a joint management plan review for the Sanctuaries conducted pursuant to section 304(e) of the National Marine Sanctuaries Act (16 U.S.C. 1434(e)), shall apply to the areas added to each Sanctuary, respectively, under subsection (a) or (b) of section 5 until the Secretary modifies such regulations in accordance with subsection (d) of this section.
(d)Revised regulations
(1)In generalNot later than 24 months after the date of the enactment of this Act, the Secretary shall—
(A)carry out an assessment of necessary revisions to the regulations for the Sanctuaries to ensure the protection of the resources of the Sanctuaries in a manner that is consistent with the purposes and policies of the National Marine Sanctuaries Act (16 U.S.C. 1431 et seq.) and the goals and objectives for the areas added to either of the Sanctuaries under subsection (a) or (b) of section 5; and
(B)issue final regulations for the Sanctuaries that include any revisions identified in the assessment carried out under subparagraph (A).
(2)Regulation of specific activitiesIn carrying out the assessment required by paragraph (1)(A), the Secretary shall consider appropriate regulations for—
(A)the deposit or release of introduced species into the Sanctuaries; and
(B)the alteration of stream and river drainage into the Sanctuaries.
(3)ConsiderationsIn carrying out the assessment required by paragraph (1)(A), the Secretary shall consider exempting from further regulation under the National Marine Sanctuaries Act or this Act discharges that are permitted under a National Pollution Discharge Elimination System permit that is in effect on the date of enactment of this Act, or under a new or renewed National Pollution Discharge Elimination System permit if such permit—
(A)does not increase pollution in the Sanctuaries; and
(B)that originates—
(i)in the Russian River Watershed outside the boundaries of the Gulf of the Farallones National Marine Sanctuary; or
(ii)from the Bodega Marine Laboratory.
(e)Public participationThe Secretary shall provide for the participation of the general public in the review and revision of the management plans for the Sanctuaries and relevant regulations under this section.
8.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this Act—
(1)$3,000,000 for each of fiscal years 2010 through 2014, for activities other than construction and acquisition activities; and
(2)$3,500,000 for fiscal year 2010 and such sums as may be necessary for each of fiscal years 2011 through 2014 for construction and acquisition activities. 
 
